     Case 4:18-cv-00005-BMM-JTJ Document 185 Filed 07/22/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

ROGER N.M. ONDOUA,                        Case No. CV 18-00005-GF-BMM-JTJ

              Plaintiff,
                                          ORDER
       v.

MONTANA STATE UNIVERSITY,
et al.,

              Defendants.

      Defendants have moved this Court for leave to file a response to Plaintiff’s

supplemental brief (Doc. 178). Plaintiff does not oppose the motion. Good cause

appearing,

      IT IS HEREBY ORDERED that Defendants’ unopposed motion for leave to

respond to Plaintiff’s Supplemental Brief is GRANTED. Defendants may file a

single reply brief, not to exceed 4,250 words, on or before July 31, 2020.

      DATED this 22nd day of July, 2020.




                                         1
